Assumpsit on an unwitnessed promissory note to which- the defendant pleaded the statute of limitations. The note matured more than six years prior to the date of the writ but the plaintiff claimed that certain rocks and oats were delivered to him by the defendant within the six *556years, the value of which was by agreement to be allowed on the note. The defendant admitted the delivery and agreement but contended that the same took place seven years before the suit. Verdict for plaintiff for $253.10. Defendant filed a general motion for a new trial. Overruled.
George II. Worster, for plaintiff.
Bertram L. Smith, for defendant.